Exhibit August 8, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS The following discussion is a review of the financial position of Claude Resources Inc. (“Claude” or the “Company”) as at June 30, 2008 compared to December 31, 2007, and the results of operations for the three months and six months ended June 30, 2008 compared with the corresponding periods of 2007.This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis is current to July 31, 2008 (except as otherwise noted).The Board of Directors reviewed and approved the disclosure presented herein through the Audit Committee.This discussion should be read in conjunction with the Company’s 2007 annual Management’s Discussion and Analysis and 2007 annual audited consolidated financial statements and notes to those statements. All amounts are expressed in millions of Canadian dollars, except where otherwise indicated. EXPLORATION Claude Resources continued its aggressive advanced exploration strategy during the second quarter.Exploration efforts were focused at the Madsen Property on the expansion of the high grade discovery in the Fork Zone target and continued drill testing in the Starratt Olsen Footwall, Russett Lake South (“Russett Shoots”) and Polymetallic target areas.Historic data capture and verification continued, with the contracting of SRK Consulting Ltd. (“SRK”) from Toronto. In preparation for underground drilling from the 1200 level in the fourth quarter, dewatering and rehabilitation of the Madsen shaft continued, reaching 50 feet below the 1100 level at the end of July. Exploration efforts at Seabee continued with the finalization of the revised Santoy 8 mineral resource and the filing of a 43-101 technical report. Madsen Project The Madsen mine, having produced in excess of 2.6 million ounces over its 40 year history, was the third largest gold producer in the Red Lake camp.The property comprises over 4,000 hectares and includes a fully functional, 700 tons per day gold mill, 4,000 foot deep shaft and permitted tailings facility. Historic drilling by Madsen Gold Corp and Placer Dome highlighted the potential of the Fork zone target area to host both replacement style and high grade, vein-hosted mineralization associated with the hanging wall contact of the ultramafic trend.Drilling continued during the second quarter focusing on infilling to a 30 to 40 meter spacing within the central high grade shoot (See
